755 So. 2d 816 (2000)
Steve Anthony DONALD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D00-1005.
District Court of Appeal of Florida, First District.
April 20, 2000.
Steve Anthony Donald, pro se, petitioner.
Robert A. Butterworth, Attorney General, Tallahassee, for respondent.
PER CURIAM.
Steve Anthony Donald petitions this court for a writ of mandamus, complaining of certain actions or omissions on the part of the trial judge and defense counsel in his criminal prosecution. We find that direct appeal and a motion for postconviction relief serve as adequate legal remedies to correct any of the described errors. Accordingly, the petition for writ of mandamus is denied. See Hall v. Key, 476 So. 2d 787 (Fla. 1st DCA 1985).
BARFIELD, C.J., VAN NORTWICK and PADOVANO, JJ., concur.